District of Columbia
                                Court of Appeals

No. 12-CF-1433
                                                                      APR 14 2016
MICHAEL WONSON,
                                         Appellant,

      v.                                               FEL-7080-00


UNITED STATES,
                                         Appellee.


             On Appeal from the Superior Court of the District of Columbia
                                  Criminal Division

       BEFORE: BLACKBURNE-RIGSBY and EASTERLY, Associate Judges; and REID,
Senior Judge.

                                     JUDGMENT

               This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and as set forth in the opinion
filed this date, it is now hereby

            ORDERED and ADJUDGED that the appellant‟s convictions are affirmed.

                                         For the Court:




Dated: April 14, 2016.

Opinion for the court, Per Curiam.

Concurring opinion by Associate Judge Catharine Easterly.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                          4/14/16
                                 No. 12-CF-1433


                          MICHAEL WONSON, APPELLANT,

                                          V.

                            UNITED STATES, APPELLEE.


                          Appeal from the Superior Court
                            of the District of Columbia
                                  (FEL-7080-00)

                      (Hon. Thomas J. Motley, Trial Judge)

(Argued October 6, 2015                                    Decided April 14, 2016)

      Deborah A. Persico for appellant. Joseph Virgilio was on the brief for
appellant.

      Katherine M. Kelly, Assistant United States Attorney, with whom Vincent H.
Cohen, Jr., Acting United States Attorney, and Elizabeth Trosman, John P.
Mannarino, Emory V. Cole, and Opher Shweiki, Assistant United States Attorneys,
were on brief, for appellee.

      Before BLACKBURNE-RIGSBY and EASTERLY, Associate Judges, and REID,
Senior Judge.

      Opinion for the court per curiam.

      Concurring opinion by Associate Judge EASTERLY at page 21.
                                           2




      PER CURIAM:        Michael Wonson asks us to reverse his two murder

convictions because the government failed to present evidence that it maintained

custody over the ballistics evidence (multiple cartridge cases and one live round)

admitted at trial.   Although a crime-scene search technician testified that he

collected these items at the scene, and a firearms and toolmark examiner testified

that he examined these items, the government never explained how the items made

their way from the former to the latter. Instead, the technician who collected the

cartridge cases and the live round testified that he gave them to a supervisor who

was later fired for mishandling and mislabeling evidence. And the firearms and

toolmark examiner did not explain how or when he obtained the ballistics material

he examined.     In particular, he did not elaborate on a notation in his report

indicating that this material had been “personally delivered” (to whom, the report

did not specify) by a different crime scene technician who did not testify at trial.



      We do not determine whether the proffered evidence should have been

excluded because the admission of this evidence was harmless. The cartridge

cases and the live round were only a peripheral part of the government‟s case
                                       3

against Mr. Wonson. Unpersuaded by Mr. Wonson‟s remaining arguments,1 we

affirm his convictions.



                     I.   Background and Procedural History



      A little before midnight on May 17, 2000, two men in a black pickup truck

drove up to Eastern Senior High School in Washington, D.C., where more than a

dozen people were socializing. The men shot into the crowd, injuring Nakita

Sweeney and killing both Charles Jackson and Ivory Harrison. A week later,

Ronald Brisbon was arrested and gave a videotaped confession in which he

admitted to participating in the shooting with another man, whom he identified by

a nickname. After further investigation, including interviews with Dana Route,

Mr. Brisbon‟s former girlfriend, and with Michael Cobb, the man who sold Mr.

Brisbon a black pickup truck one day before the shooting, the government

identified Michael Wonson as the second shooter.




      1
         In addition to attacking the admissibility of this evidence, Mr. Wonson
argues that reversal is required because the government failed to meet its
obligations under Brady v. Maryland, 373 U.S. 83 (1963), because his Sixth
Amendment right to confrontation was violated, and because the government
engaged in misconduct during its closing argument.
                                           4

      The government charged both Ronald Brisbon and Michael Wonson with (1)

two counts of first-degree murder while armed,2 (2) one count of assault with intent

to kill while armed,3 (3) three counts of possession of a firearm during a crime of

violence,4 and (4) one count of felony destruction of property.5 After a joint trial in

2002, a jury convicted both men on all counts, but this court reversed Mr.

Wonson‟s convictions on appeal.6 See Brisbon v. United States, 957 A.2d 931,

940, 957, 959 (D.C. 2008). The government reprosecuted Mr. Wonson in 2011 but

that trial resulted in a hung jury. The government then prosecuted Mr. Wonson a

third time in 2012.



      At the 2012 trial, the government called Mr. Brisbon as a witness,7 and he

gave a detailed account of Mr. Wonson‟s motive for and participation in the

shooting. In particular, Mr. Brisbon recounted that Mr. Wonson‟s gun had jammed
      2
        D.C. Code §§ 22-2401 (2000 Supp.), -2404.1 (b)(6) (2000 Supp.), -3202
(1996 Repl.).
      3
          D.C. Code §§ 22-501, -3202 (1996 Repl.).
      4
          D.C. Code § 22-3204 (b) (1996 Repl.).
      5
          D.C. Code § 22-403 (1996 Repl.).
      6
          This court held that the trial court erred by admitting at a joint trial Mr.
Brisbon‟s unredacted videotaped confession, which incriminated Mr. Wonson. See
Brisbon v. United States, 957 A.2d 931, 953-57 (D.C. 2008). We determined that
this error was not harmless because the government‟s remaining evidence against
Mr. Wonson at the 2002 trial was “largely circumstantial.” Id. at 956.
      7
          Mr. Brisbon had also testified for the government at the 2011 trial.
                                        5

and that, to clear the jam, Mr. Wonson had removed a live round of ammunition.

Ms. Route and Mr. Cobb corroborated Mr. Brisbon‟s testimony regarding Mr.

Wonson‟s actions prior and subsequent to the shooting.8 The government also

presented testimony from several other witnesses, including Metropolitan Police

Department crime-scene search technician Karl Turner9 and firearms examiner

Michael Mulderig. Lastly, the government presented physical evidence to the jury:

one live round of ammunition and forty-three empty cartridge cases.



      At the conclusion of trial, the jury convicted Mr. Wonson on all counts, and

the judge sentenced him to seventy years to life imprisonment, with a mandatory

minimum of sixty years imprisonment. This appeal followed.




      8
         Ms. Route and Mr. Cobb had both previously testified for the government
at the 2002 and 2011 trials.
      9
         Due to illness, Mr. Turner was deemed unavailable at the 2012 trial. His
testimony from the 2011 trial was read aloud to the jury, and defense counsel‟s
objections from the 2011 proceeding were incorporated into the record.
                                         6

                     II.   Admission of the Ballistics Evidence



      Mr. Wonson argues that the trial court erred by admitting the proffered

ballistics material because the government failed to establish an unbroken chain of

custody. We review the trial court‟s admission of physical evidence for abuse of

discretion. See Plummer v. United States, 43 A.3d 260, 272 (D.C. 2012). In order

to reverse, however, we must conclude that any abuse of discretion was not

harmless. See Travers v. United States, 124 A.3d 634, 638-41 (D.C. 2015).



      A.    Facts



      The ballistics material was admitted over repeated objection during Mr.

Turner‟s testimony. Mr. Turner testified that he responded to the scene shortly

after the shooting with “lead technician” Ricky Hammett and another colleague.

Their attention was directed to “shell casings . . . that had been strewn throughout

the street which needed to be recovered in reference to a shooting that had

occurred at that location.”    According to Mr. Turner, he and his colleagues

remained at the scene collecting evidence for about eight or nine hours.
                                          7

      During Mr. Turner‟s testimony, the government asked him to examine two

bags marked as Exhibits 1 and 2.10 Mr. Turner identified the bags by the numbers

written on them in magic marker, though he noted that the writing on the first bag

was “faded” and “not very legible.” He also confirmed that the material inside the

bags11 was “a fair and accurate representation” of what he “remembered to be

collected . . . from the scene.”




      As soon as he did so, the government moved to admit these two exhibits into

evidence. Defense counsel objected, however, noting that there was “a hole in the

bag” marked as Exhibit 1. Without disagreement from the government, counsel

represented that the hole was big enough for a bullet to fit through. She expressed

concern about “the one round that they‟re saying is the misfired bullet” because




      10
           Even before this point, defense counsel had flagged the admissibility of
the ballistics material as an issue. The trial court observed that it “need[ed] to hear
the testimony about where it‟s kept, how it‟s kept, all sorts of things in order to
make that determination . . . . [T]hey need to make an attempt to get it in for me to
make that determination. I don‟t know anything now. . . . I have to listen to
evidence and say [whether] that‟s satisfactory . . . .”
      11
          Mr. Turner testified that the bag marked as Exhibit 1 contained a live
round but he was never asked to identify the contents of Exhibit 2.
                                          8

“there was a hole in the bag and they placed the piece of tape on top of it.”12 The

court sustained defense counsel‟s objection to the admission of these exhibits,

noting that the government had not yet presented sufficient information about

“how these things are maintained over an 11-year period of time” and that it

“need[ed] that necessarily in order . . . to make the final determination.”




      With some prompting from the court,13 the government asked Mr. Turner to

explain how he and his colleagues collected the ballistics material discovered at the

scene.14 Mr. Turner explained that they placed the items they recovered in plastic

bags numbered one through forty-four, and that he helped diagram the location of

each item and held the bags as the other officers “picked the items up and placed


      12
          Counsel acknowledged that this exhibit had been admitted “in the first
trial,” when Mr. Wonson was represented by a different attorney, and that “there
was no objection to it or . . . concern about its foundation at that point.”
      13
            In its questioning, the government jumped from trying to establish that
Mr. Turner could identify all the items marked as exhibits as items he saw at the
scene, to asking how these items were eventually stored, prompting the court to
inquire, “[I]s there a step before? How do you recover it? Shouldn‟t that be the
first step, counsel? . . . . Let‟s get to that.”
      14
           The government did not seem to think that it needed to present this
testimony, protesting to the court that it had, in its view, already “established more
than enough of a basis for [exhibit] number one to currently be admitted.” The
court responded by informing the government that it could lay a proper foundation
“or . . . not” for the admission of its evidence, but it would “[p]roceed at [its] own
risk.”
                                          9

them in the bag[s].” According to Mr. Turner, these bags were put in one larger

bag.   The bagged items were then “turned over to the lead technician,” Mr.

Hammett, who, according to Mr. Turner, took them back to his “office,” i.e., the

“mobile crime lab.”




       Having presented this additional testimony, the government again requested

admission of Exhibits 1 and 2, as well as Exhibits 3 through 44, over defense

counsel‟s objection. Out of the presence of the jury, the court again refused to

admit the evidence, observing, “I‟m at the office [the mobile crime lab] now, I‟ve

got 11 years to [ac]count for. You‟re trying to get the evidence in at trial today.”




       The government then raised two issues related to defense counsel‟s cross-

examination of Mr. Turner. The first issue was the hole in the bag marked as

Exhibit 1. The government sought to preclude cross-examination of Mr. Turner

about the hole because he had “no self-knowledge of that particular item.”15 The




       15
          The government proffered that, at an unspecified time, another individual,
identified as Officer Slaughter, had placed the tape over the hole in the bag “so that
the bullet wouldn‟t fall out,” and that Mr. Turner “wasn‟t there, didn‟t do it.” But
the government never called Officer Slaughter to testify.
                                          10

court declined this request and Mr. Turner subsequently testified on cross-

examination that he had “no idea how the hole got there.”




      The second issue was Mr. Hammett‟s termination for mishandling and

mislabeling evidence and the fact that the government had opted not to call him to

testify.16 The government sought to limit cross-examination of Mr. Turner on this

subject too. Again the court declined to grant the government‟s request. The court

observed that the government had “cho[]se[n] not to call [Mr. Hammett] because if

[he] was here testifying,” defense counsel “could ask him questions about the fact

that he had misappropriate[d]—he had in essence mislabeled matters and had

discipline for that.”   The court rejected the government‟s argument that Mr.

Hammett‟s misconduct was irrelevant, explaining that Mr. Hammett had not gotten

in trouble for “drunk driving . . . or some other issue. This witness got in trouble

with regard to the same issue here and that‟s the preservation . . . of evidence.”



      16
          The government had notified defense counsel prior to the 2011 trial that
Mr. Hammett had been terminated in 2005 “for neglect of duty.” According to the
government, “[o]n several occasions between 2003 and 2004, Officer Hammett
failed to comply with proper procedures for labeling and handling evidence,
making it impossible in some cases to determine what evidence related to a
particular investigation.” Although Mr. Hammett had since been “reinstated” by
the MPD, the government had informed counsel that it “d[id] not intend to call
Officer Hammett as a witness at trial.”
                                           11

      Returning to its examination of Mr. Turner, the government established that

Mr. Turner‟s personal knowledge of the custody and control of the ballistics

material ended when Mr. Hammett “took this evidence to the mobile crime lab

from the . . . crime scene.” Mr. Turner explained that he was not “aware of what

happened to the evidence” because he “wasn‟t part of his—him [Mr. Hammett]

processing the evidence.”




      Nonetheless, the government asked Mr. Turner to testify “as a general

matter” about what happens to evidence brought to the mobile crime lab. Mr.

Turner explained that it should be “tagged, marked, placed on a mobile crime

property book[,] and it is determined where it needs to go[,] if it needs to go to a

lab or . . . to the firearms examination section.” Logging evidence in the property

book, Mr. Turner explained, is meant to “catalog the evidence that‟s collected [at]

the scene so it can be tracked at a later date if necessary.”




      Mr. Turner also testified “as a general matter” about what happens after

evidence “is processed,” explaining that “it‟s sent to the property division,” where

it is “stored until it‟s recalled.” Because he did not work for the property division,

Mr. Turner could not testify “intelligently” about “property storage” procedures;
                                          12

“all [he] kn[e]w” was that “we send it to them and they store it until it‟s recalled . .

. at a later date.” He testified that the evidence in Mr. Wonson‟s case had been

transported from the property division to the courthouse, later qualifying, “[a]s far

as my knowledge it was.” Finally he testified that there were no irregularities with

the government‟s Exhibits 1-44 “to [his] knowledge.”




      At this point the trial court asked defense counsel to “put on [the] record

[her] objections” to the admission of these exhibits. Defense counsel argued that

Mr. Turner did not “have personal knowledge of the evidence and how it‟s been

stored in any way, shape or form from the time it was collected,” that he did not

“have personal knowledge that the evidence that he has in that bag is the exact

same evidence that was recovered from that scene,” and thus that the

“[g]overnment hasn‟t established in any way, shape or form [that] the chain of

custody has been maintained.”



      The court acknowledged that in order to admit these items, it had to

determine that the proffered evidence “is what it is claimed to be,” i.e., bullets
                                          13

recovered from the crime scene.17 The court also acknowledged that it had to

determine that this material was in “the same or substantially the same condition as

it was at the time it was recovered from the [crime] scene.” Noting, however, that

it could “take into consideration that the property was stored in a police property

office,” and that “the presumption here” is that this office “preserve[s] the

property,” the court concluded that Exhibits 1-44 “are what they purport to be,

ballistics evidence recovered from the scene.” Thus, the court ruled that it would

“permit those exhibits to come into evidence” over defense counsel‟s objection.



      After the court ruled, the government called Mr. Mulderig, who had

examined the cartridge cases and live bullet admitted as Exhibits 1-44.18 Mr.

Mulderig testified that when he conducted his examination, he engraved Exhibits

1-44 with his initials and a lab number. He then identified his engravings at trial.

But Mr. Mulderig could not say precisely when he conducted the examination; he




      17
           The only authority the trial court invoked was the federal rule on
authenticity, Federal Rule of Evidence 901, but this court has not adopted that rule.
See Stewart v. United States, 881 A.2d 1100, 1111 (D.C. 2005).
      18
         Mr. Mulderig was an MPD employee at the time he conducted his
examination of the bullets; by the time of the 2012 trial, he had retired but was still
“doing the same work” for the MPD as an independent contractor.
                                        14

only knew that it was “[a]pproximately June of 2000.”19 And the government

never asked him how or when he received the bullets. When defense counsel

asked Mr. Mulderig whether he knew “where the evidence was in between the time

of the incident and the time it arrived at your office,” he responded, “[n]o, I

don‟t.”20 Lastly, Mr. Mulderig could not explain the origin of the hole in the bag

containing the live cartridge. When defense counsel asked him to confirm that the

bag did not have a hole at the time of his examination, he could not do so. Instead

he stated that he did not remember.



      B.    Analysis



      Without deciding whether the trial court abused its discretion by admitting

the ballistics material in this case, we conclude that Mr. Wonson is not entitled to

reversal because the court‟s ruling was harmless. When a trial court makes a non-

constitutional error, we will nonetheless affirm the conviction if we can say, “with

fair assurance, after pondering all that happened without stripping the erroneous

      19
          Mr. Mulderig‟s report, which was admitted into evidence, is dated June 9,
2000, a little more than three weeks after the shooting.
      20
          Mr. Mulderig‟s report provides a snippet of information: it contains a
notation that what became Exhibits 1-44 “were personally delivered on May 18,
2000 by Technician Elizabeth Sharp-Hamlet.” The government did not ask Mr.
Mulderig any questions about this notation.
                                          15

action from the whole, that the judgment was not substantially swayed by the

error.”    Robinson v. United States, 50 A.3d 508, 528 (D.C. 2012) (quoting

Kotteakos v. United States, 328 U.S. 750, 765 (1946)). We examine the error “in

relation to all else that happened” at trial, Kotteakos, 328 U.S. at 764, to discern

“the likely impact of the . . . error on the jury‟s verdict,” Robinson, 50 A.3d at 528.

If “the error did not influence the jury, or had but very slight effect, the verdict and

the judgment should stand.” Smith v. United States, 26 A.3d 248, 264 (D.C. 2011)

(quoting Kotteakos, 328 U.S. at 764). In this case, we conclude that the jury‟s

consideration of the ballistics evidence did not “substantially sway[]” its verdict.

See Kotteakos, 328 U.S. at 765.21



      To begin, the ballistics material did not directly link Mr. Wonson to the

shooting. Although the police found ammunition in Mr. Wonson‟s truck, it was

not the same brand of ammunition found at the scene. And although the police




      21
         Mr. Wonson does not argue on appeal that Mr. Mulderig‟s testimony
should have been struck or that the admission of his testimony affected the verdict
in any way, but even if he had done so, our harmlessness analysis would remain
unchanged.
                                         16

used an examination of toolmarks on the recovered casings to match them to a gun,

the government presented no evidence to connect the gun to Mr. Wonson.22



      Instead, the ballistics material played a subtler and less central role at trial:

the government used it to corroborate Mr. Brisbon‟s account of the shooting as a

two-man operation and his identification of Mr. Wonson as his accomplice. These

items corroborated Mr. Brisbon‟s testimony because they (1) consisted of two

types of cartridge cases, suggesting that the shooting involved two guns and two

shooters, as Mr. Brisbon testified; and (2) included one live cartridge, supporting

Mr. Brisbon‟s narrative that Mr. Wonson‟s gun had jammed and that Mr. Wonson

had removed and discarded a live round at the scene of the shooting.



      Any benefit to the government from this corroboration was slight, however,

given the other evidence presented to the jury. First, Mr. Brisbon‟s 2012 testimony

that this was a two-man operation was corroborated by his own prior consistent

statements. Indeed, as the jury heard, when the police arrested Mr. Brisbon a week

after the shooting, he told them that he had committed the murders with a second




      22
          In fact, the government stipulated that the gun had been used in another
crime at a time when Mr. Wonson could not have had access to it.
                                         17

man.23 Moreover, two witnesses corroborated Mr. Brisbon‟s 2012 testimony that

the second shooter was Mr. Wonson. Michael Cobb testified—consistent with his

statement to the police in June 2000—that a “short dude” with dreadlocks, whom

Mr. Cobb later identified as Mr. Wonson, was present when Mr. Cobb sold the

black truck to Mr. Brisbon. And Dana Route testified—as she testified before the

grand jury in June 2000—that Mr. Brisbon and Mr. Wonson were together

immediately before the murders and immediately afterward and that both were

armed. This congruent testimony was powerful evidence against Mr. Wonson.24

Tellingly, the government chose to highlight it in closing argument and did not

mention that two types of cartridge casings were found at the scene.




      23
          The government also introduced an August 2000 letter from Mr. Brisbon
to Ms. Route‟s mother in which Mr. Brisbon acknowledged that he had committed
the shooting with another man, although he claimed that he had falsely implicated
Mr. Wonson in his statement to the police, because he “could not tell on my
mans,” i.e., his true accomplice: “that‟s why I put myself and another dude
[referring to Mr. Wonson] that didn‟t know shit about me or this situation in it.”
      24
           Indeed, as an apparent concession to its force, the defense tried to argue
that Mr. Brisbon had directed Ms. Route and Mr. Cobb to falsely implicate Mr.
Wonson to protect Mr. Brisbon‟s real accomplice. We need not assess the
plausibility of this argument because the ballistics evidence did not impact it one
way or another. Insofar as the ballistics evidence corroborated that this was a two-
person operation, it was consistent with the defense theory.
                                         18

      The admission of the live round likewise had minimal force when placed in

the context of Mr. Wonson‟s trial.       Although it meshed with Mr. Brisbon‟s

narrative that Mr. Wonson‟s gun had jammed, it was not the only evidence

corroborating this detail; Ms. Route testified that “[w]hen Michael Wonson and

Mr. Brisbon came back into the house with the two rifles, Mr. Brisbon said to

Michael Wonson, „I can‟t believe the gun jammed.‟”           Moreover, Mr. Turner

specifically recalled collecting a live round from the scene of the shooting. Lastly,

although the government mentioned in closing that a jammed gun might explain

the live cartridge recovered from the scene, this was a peripheral observation. The

government‟s central focus was on the testimony from Mr. Brisbon, Ms. Route,

and Mr. Cobb, not the ballistics material.




      For all of these reasons and in the absence of any evidence indicating that

the jury attached particular significance to the cartridge or cartridge cases as it

deliberated, we conclude that admission of the ballistics material at Mr. Wonson‟s

trial does not require reversal.
                                          19

                             III.   Remaining Arguments



      We are unpersuaded by Mr. Wonson‟s three remaining arguments. First, he

argues that “a remand is necessary for the government to provide the full OIA

[Office of Internal Affairs] investigation report concerning Officer Hammett,” to

determine if the government fulfilled its obligations under Brady v. Maryland, 373
U.S. 83 (1963). But assuming that the government should have disclosed the full

report (instead of a mere summary) to the defense prior to trial, Mr. Wonson has no

Brady claim on appeal. Our conclusion, with the benefit of hindsight, that the

admission of the bullet evidence was harmless, likewise compels a conclusion that

this report would not have satisfied the materiality component of a successful

Brady claim.25



      Second, Mr. Wonson argues that the trial court violated the Sixth

Amendment‟s Confrontation Clause by failing to instruct the jury that testimony

      25
            This conclusion has no bearing on the government‟s disclosure
obligations pretrial. See Vaughn v. United States, 93 A.3d 1237, 1262 n.29 (D.C.
2014) (“The materiality assessment this court conducts on appellate review is
necessarily different from the materiality assessment the government can make
pretrial when assessing its Brady obligations, and we reiterate that prior to trial, the
government must disclose information that is „arguably‟ material.”); Boyd v.
United States, 908 A.2d 39, 60 (D.C. 2006) (explaining that a “broad” “duty of
disclosure exists even when the items disclosed later prove not to be material”).
                                         20

related to Mr. Brisbon‟s conviction and sentence should not be considered as

evidence of Mr. Wonson‟s guilt. But we see no Confrontation Clause violation

where Mr. Brisbon testified from personal knowledge about the fact of his

conviction,26 and, even if this argument held together, Mr. Wonson waived it by

repeatedly eliciting testimony on cross-examination related to Mr. Brisbon‟s

conviction and sentence. See Sobin v. District of Columbia, 494 A.2d 1272, 1275

(D.C. 1985).



      Finally, Mr. Wonson argues that the prosecutor‟s closing argument was

“inflammatory” and violated the Fifth Amendment‟s Due Process Clause.              In

particular, he complains that the prosecutor “repeatedly mention[ed] the length of

time it had been between the time the victims were killed and the 2012 trial,” and

that the prosecutor “juxtaposed that argument with repeated comments that justice

had come to Brisbon in 2002.” Because Mr. Wonson never objected to these

comments, we review for plain error. Even assuming error that is plain, the

prosecutor‟s argument, while melodramatic, did not “so clearly prejudice[]” Mr.

Wonson‟s rights “as to jeopardize the fairness and integrity of his trial.” Burgess v.




      26
            The trial court did not admit any written judgment of conviction or
sentence.
                                          21

United States, 786 A.2d 561, 570 (D.C. 2001) (quoting Irick v. United States, 565
A.2d 26, 32 (D.C. 1989)).



                                    IV.   Conclusion



      For the foregoing reasons, we affirm Mr. Wonson‟s convictions.



                                                      So ordered.



      EASTERLY, Associate Judge, concurring: The majority opinion does not

decide whether the trial court abused its discretion in admitting the proffered

ballistics material and relies on a harmless error analysis to resolve that challenge

to Mr. Wonson‟s convictions. It is clear, however, that the government did not

provide the trial court with the requisite foundation to admit this ballistics material.

That the government repeatedly sought admission of this evidence in the absence

of adequate foundation, and ultimately succeeded, reveals a need to review the

admissibility requirements for tangible items that the government proffers as

inculpating a defendant in the commission of a crime.
                                         22

          “It is generally recognized that tangible objects become admissible in

evidence only when proof of their original acquisition and subsequent custody

forges their connection with the accused and the criminal offense.”      (Dawayne)

Brooks v. United States, 717 A.2d 323, 328 (D.C. 1998) (quoting Gass v. United

States, 416 F.2d 767, 770 n.8 (D.C. Cir. 1969)); see generally 2 MCCORMICK ON

EVIDENCE § 213 (7th ed. 2013) [hereinafter 2 MCCORMICK            ON   EVID. § 213]

(providing background on chain of custody). A trial court has “broad discretion”

when deciding whether to admit physical evidence. Plummer, 43 A.3d at 272. But

before a court may admit tangible items proffered by the government, the

government must address two related concerns.



      First, the government must establish that the objects are genuine—i.e., that

the proffered evidence is what the government says it is.1 See Plummer, 43 A.3d at

272 (stating that to establish admissibility, the government must prove that objects

“offered into evidence at trial were the same ones the police seized from

      1
         Demonstrating that an object is what a party says it is may also be referred
to as establishing “authenticity,” but that term can also have broader meaning. See
2 MCCORMICK ON EVID. § 213 (explaining that “authentication” of non-unique
crime scene evidence may require proof both that it was found at the crime scene
and that the object “has neither been exchanged nor altered” “from the moment it
was found to its appearance in the courtroom”). Moreover, “authenticity” risks
confusion with Federal Rule of Evidence 901, which this court has not adopted.
See supra note 17.
                                        23

appellant”); see also Turney v. United States, 626 A.2d 872, 873 (D.C. 1993)

(explaining that, to move into evidence fungible objects, such as illegal drugs, the

government must prove that the objects are the same as those seized from the

defendant); accord Fleming v. United States, 923 A.2d 830, 836 (D.C. 2007);

Stewart v. United States, 881 A.2d 1100, 1115 (D.C. 2005).



      Second, the government must establish the integrity of the evidence—i.e.,

that the evidence has not changed in material ways. See Ford v. United States, 396
A.2d 191, 194 (D.C. 1978) (a trial court “must be satisfied” that an article the

government seeks to move into evidence “has not been changed in important

aspects” (quoting United States v. S.B. Penick & Co., 136 F.2d 413, 415 (2d Cir.

1943))); accord Fleming, 923 A.2d at 836; Gilmore v. United States, 742 A.2d
862, 871 (D.C. 1999). “This determination is made in light of the „nature of the

article, the circumstances surrounding the preservation and custody of it, and the

likelihood of intermeddlers tampering with it.‟”      Gilmore, 742 A.2d at 871

(quoting Ford, 396 A.2d at 194).



      The government may satisfy these dual concerns by establishing an

unbroken chain of custody. Once it does so, courts afford the government the

benefit of “an evidentiary presumption” that it properly handles and suitably
                                        24

preserves the evidence over which it maintains continuous custody and control.

Plummer, 43 A.3d at 272 (“[W]hen physical evidence is in the hands of the

government, the presumption arises that it has been handled properly.” (quoting In

re D.S., 747 A.2d 1182, 1187 (D.C. 2000))); Brooks, 717 A.2d at 328 (“[W]hen the

item has been in the possession of government officials charged with its keeping,

the court may assume . . . that the officials properly discharged their duties.”

(quoting Ford, 396 A.2d at 194)).2 At this point, the burden shifts to the defendant

to rebut the presumption by showing that the evidence was not genuine or that its

integrity was somehow compromised.        See Fleming, 923 A.2d at 837 (citing

Turney, 626 A.2d at 874, and Gilmore, 742 A.2d at 871); Ford, 396 A.2d at 195.



      To gain the benefit of this presumption and its burden-shifting framework,

the government must establish an unbroken chain of custody by a “reasonable

probability.” Plummer, 43 A.3d at 272. Absent proof by a reasonable probability

that challenged evidence was in the government‟s continuous custody and control,




      2
          See also 2 MCCORMICK ON EVID. § 213 (explaining that to establish the
admissibility of physical evidence, the proponent typically “traces the chain of
custody of the item from the moment it was found to its appearance in the
courtroom, with sufficient completeness to render it reasonably probable that the
original item has neither been exchanged nor altered”).
                                          25

the trial court generally must exclude the proffered evidence.3 See Turney, 626
A.2d at 874-75 (citing cases in which courts determined that “the chain of custody

[was] insufficiently proved” and consequently that the proffered objects should not

have been admitted into evidence); Novak v. District of Columbia, 160 F.2d 588,

589 (D.C. Cir. 1947) (reversing conviction because the evidence was “missing a

necessary link in the chain of identification” (footnote omitted) (emphasis

added)).4 Cf. United States v. Mejia, 597 F.3d 1329, 1336 (D.C. Cir. 2010) (“A

break in the chain of custody . . . can be serious enough that the [trial] court may

abuse its discretion in admitting the evidence.”).



      In its brief to this court, the government argues that a break in the chain of

custody affects “only” the weight of the evidence, not its admissibility. This is

incorrect. It is true that, “normally,” the government establishes a chain of custody

by a reasonable probability, and whatever imperfections remain “go to the weight

of the evidence rather than its admissibility.” (Herbert) Brooks v. United States,

993 A.2d 1090, 1094 (D.C. 2010) (quoting Melendez-Diaz v. Massachusetts, 557

      3
          As a practical matter, the government‟s inability to demonstrate an
unbroken chain of custody by a reasonable probability may result in the exclusion
of its proffered evidence. But the government may still seek to establish the
genuineness and integrity of the evidence directly. See infra note 9.
      4
        Novak is binding on this court. See M.A.P. v. Ryan, 285 A.2d 310, 312
(D.C. 1971).
                                        26
U.S. 305, 311 n.1 (2009)).    After all, the government may be able to prove an

unbroken chain of custody by a reasonable probability but unable to satisfy a

higher standard of proof. Thus, in Plummer, this court explained that, because the

government had presented sufficient evidence that it had maintained continuous

custody and control over the physical evidence in question, “[a]ppellant‟s chain of

custody concerns therefore go not to the admissibility of the evidence, but instead

to the weight that it could be given.” 43 A.3d at 273 (emphasis added). The clear

implication of Plummer—which aligns with the other decisions binding on this

court discussed above and with the MPD‟s understanding of the import of chain of

custody5—is that a failure to present sufficient evidence of chain of custody can

implicate admissibility. 6 Indeed, if the government were correct and breaks in the




      5
         In its general order addressing the collection of physical evidence, the
MPD acknowledges that “[t]he admissibility of evidence in a court of law will
depend, in large part, on the manner in which the evidence was collected, and the
precautions taken to ensure its integrity.” METROPOLITAN POLICE DEPARTMENT,
GENERAL ORDER NO. 304.08, COLLECTION OF PHYSICAL EVIDENCE; UTILIZATION
OF THE CRIME SCENE EXAMINATION SECTION AND CRIME SCENE SEARCH OFFICERS
at 4 (April 30, 1992), https://go.mpdconline.com/GO/GO_304_08.pdf (emphasis
added) [hereinafter MPD GENERAL ORDER 304.08].
      6
         Isolated sentences in this court‟s opinions in Hammond v. United States,
77 A.3d 964, 970 (D.C. 2013), Garcia v. United States, 897 A.2d 796, 801 (D.C.
2006), and In re D.S., 747 A.2d 1182, 1187 (D.C. 2000), superficially support the
government‟s argument because these sentences omit the critical qualifier,
employed by the Supreme Court and endorsed by this court, that chain of custody
deficiencies “normally” go to the weight of the proffered evidence. But far from
                                                                   (continued…)
                                         27

chain of custody could not affect admissibility, then the trial court should not have

considered the chain of custody when deciding whether to admit the ballistics

material. And this court presumably would have long ago eschewed appellate

review of challenges to the admission of the government‟s evidence on this basis.

That we have instead continued to entertain arguments for reversal based on the

government‟s failure to prove an unbroken chain of custody (as we do in this case)

refutes the government‟s argument.




      Turning to the particular facts of this case, the government clearly failed to

establish by a reasonable probability that it had maintained an unbroken chain of

custody over the proffered ballistics material.      To be sure, the government


(…continued)
exposing substantive conflict within our precedent, it appears this omission is
attributable solely to inexact citation.
       Indeed, for the proposition that a break in the chain of custody affects only
weight not admissibility, Hammond and Garcia both cite to In re D.S., which in
turn cites to Turney. But Turney contains no limitation on the import of a break in
the chain of custody; instead, as noted above, it approvingly cites cases where
courts held that evidence was improperly admitted because the government failed
to sufficiently prove an unbroken chain of custody. See Turney, 626 A.2d at 874-
75. Garcia also cites to Key v. United States, 587 A.2d 1072 (D.C. 1991), which in
turn relies on Bartley v. United States, 530 A.2d 692 (D.C. 1987), and Morrison v.
United States, 417 A.2d 409 (D.C. 1980). But neither case involved a challenge to
the government‟s proof of chain of custody, and the cited passages in these two
cases address only the sufficiency of the evidence regarding the operability of a
weapon.
                                          28

presented evidence that Mr. Turner collected cartridge cases and a live round of

ammunition from the scene of the shooting.          And it presented evidence that

ballistics material was later examined and engraved by the firearms and toolmark

examiner, Mr. Mulderig. But between those events there was an evidentiary void.

This void precluded a determination by a reasonable probability that the

government maintained continuous custody and control of this ballistics material

prior to trial and in fact suggests that the government lost track of it entirely for a

period of time after its collection and before its examination.




      Notably the trial court admitted the ballistics material after hearing relevant

testimony from only Mr. Turner. But Mr. Turner did not provide information

sufficient to support a determination by a reasonable probability that the

government maintained continuous custody and control over these items.7 He was

      7
          At least initially, the court recognized the deficiencies in Mr. Turner‟s
testimony regarding chain of custody and twice denied premature motions from the
government to admit ballistics material into evidence. The government made the
first motion without having elicited any evidence about chain of custody from Mr.
Turner—indeed, without eliciting any evidence that his crime-scene search team
had taken possession of ballistics material at the scene. The government made the
second motion having established only that ballistics material was collected by the
crime-scene search team but having elicited no testimony from Mr. Turner about
what the police did with this evidence. On both occasions, the court correctly
observed that the government had to show that it had maintained continuous
custody and control over the proffered evidence.
                                        29

able to provide information about the collection of the ballistics material at the

scene of the shooting. But his knowledge of what happened to these items ended

when his supervisor, Mr. Hammett, took possession of them. Moreover, Mr.

Turner‟s testimony about the standard protocol for keeping track of objects

collected from a crime scene simply put in relief the absence of any proof that such

protocols were followed in this case. In particular, Mr. Turner testified that crime

scene materials should be “placed on a mobile crime property book” and indicated

that information regarding the transfer of such materials from one department of

MPD to another, e.g., from the mobile crime lab to the firearms examination

section, should be reflected in that book.8 But he could not say that anyone in the

MPD had recorded the collection and transfer of the cartridge cases and live round

in this case, and the government did not offer the property log as an exhibit or

present other evidence suggesting that the ballistics material was documented or

tracked in this manner.




      8
         Mr. Turner‟s testimony that this evidence should have been documented is
consistent with MPD GENERAL ORDER 304.08, supra note 6, which provides that
the “crime scene examination section supervisor” is “responsible for . . .
[m]aintaining an appropriate file documenting actions taken at all crime scenes,”
including “[a] complete inventory of all items taken as evidence” as well as “[t]he
results of any examination made of such evidence.” Id. at 13.
                                         30

      In ruling that the ballistics material was admissible after hearing Mr.

Turner‟s testimony, the trial court determined it was sufficient that these items had,

at some point, been “stored in a police property office,” because “the presumption

here” is that the office “preserve[s] the property.” But the trial court overlooked

the government‟s failure to present any evidence explaining when the police

property office took possession of the ballistics material or how the material got

there. Cf. Gilmore v. United States, 742 A.2d 862, 872 (D.C. 1999) (holding that

the trial court did not abuse its discretion by rejecting a defendant‟s chain of

custody challenge, despite an officer‟s “plainly careless” handling of an object

recovered from the crime scene and his inability to locate the object for eight

months, because the officer eventually found the object in his evidence locker and

“was able to account for its whereabouts during the entire time period”).

Effectively, the trial court gave the government the benefit of a double

presumption:    it presumed both that the government maintained continuous

custody and control over the ballistics material and that it properly handled and

preserved these items.     By presuming too much, the trial court relieved the

government of its burden of establishing the admissibility of the proffered

evidence.
                                        31

      As a coda to the above analysis, it should be noted that the admission of the

ballistics material was not contingent on the government‟s subsequent presentation

of other chain-of-custody evidence.       But even if it had been, none was

forthcoming. To the contrary, the missing links in the government‟s chain of

custody were revealed more starkly. Because the ballistics material was last seen

in the possession of Mr. Hammett, the government needed to explain what Mr.

Hammett did with it. But to avoid a damaging cross-examination about Mr.

Hammett‟s termination for mislabeling and mishandling evidence, the government

opted not to forge the next link in the chain by calling Mr. Hammet to testify. Nor

did the government present testimony from any witness who had obtained the

ballistics material from Mr. Hammett. And again, the government did not present

the property book or any other documentary evidence from which the journey of

these objects could be traced.




      Instead, the government presented the testimony of Mr. Mulderig, who

testified that he examined some ballistics material in “[a]pproximately June of

2000.” See supra note 19. Mr. Mulderig said nothing about where these items

came from (because the government never asked him). The only certainty is that

Mr. Mulderig did not get these items from Mr. Hammett. Mr. Mulderig‟s report

notes that the cartridge cases and the live round of ammunition were “personally
                                          32

delivered” by “Technician Elizabeth Sharp-Hamlet” on the day after the shooting.

But Ms. Sharp-Hamlet‟s role in the investigation is a complete unknown: she did

not testify, no witness mentioned her, and her name is absent from every other

document admitted at trial. Thus, there is no way to discern from this record who

she was, where she obtained the ballistics material from, or whom she “personally

delivered” it to.




      In sum, whether one starts with Mr. Turner‟s collection of ballistics material

and moves forward to Mr. Hammett, or whether one works backward from Mr.

Mulderig‟s receipt of ballistics material from Ms. Sharp-Hamlet, one reaches a

point where one cannot connect the dots—a point where one must conclude that

the government‟s chain of custody was simply “insufficiently proved.” Turney,
626 A.2d at 874. To provide sufficient proof, the government need not “call to the

stand every witness who may have handled a piece of evidence,” Mejia, 597 F.3d

at 1336 n.4, but it must construct a foundation far stronger than the one in this case.

Given the clear break in the chain of custody, the trial court abused its discretion

by         admitting         the         proffered         ballistics       material.9



      9
        As noted above, a break in the chain of custody does not require exclusion
of physical evidence if the government can establish its genuineness and integrity
                                                                    (continued…)
                                         33




(…continued)
by other means. See supra note 3; see also, e.g., Mejia, 597 F.3d at 1337 (D.C.
Cir. 2010) (holding that the trial court did not abuse its discretion by admitting the
government‟s proffered document, notwithstanding a break in the chain of custody,
because the government offered “substantial corroborative evidence tying the
[document] to Mejia,” and “the brief (ten-minute) gap [in the chain of custody]
ma[d]e[] implausible that it was planted, tampered with or misidentified.”).
       But the government did not carry that burden here. That Mr. Mulderig
engraved the ballistics material might resolve questions about genuineness and
integrity after that point, but it has no bearing on the break in the government‟s
chain of custody evidence that preceded Mr. Mulderig‟s involvement. Mr.
Turner‟s testimony purporting to identify the live bullet in Exhibit 1 is also
insufficient to justify admission of all of the ballistics material proffered by the
government: his testimony concerned only one of the government‟s forty-four
exhibits. Even as to Exhibit 1, Mr. Turner never explained how it was possible for
him to identify a single, fungible bullet; he did not even testify as to its make or
caliber. Instead it appeared that he relied on its presence in the bag marked as
Exhibit 1—a bag with a hole that Mr. Turner could not account for.